DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  10/22/2020 and 09/02/2021 was filed after the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the variation", “the terminal”, “the influence” “the adjustment law” in line 3, 4, 10, 12, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the terminal”, “the terminal energy”, “the stability level”, “the value”, “the influence”, “the adjustment law” in line 4, 5, 7, 8, 9, 10, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the terminal”, “the terminal energy”, “the stability level”, “the value”, “the influence”,  “the adjustment law” in line 3, 5, 6, 7, 9,  respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Regarding claim 1, 
At step 1, the claim(s) recite(s) a stability evaluation method, and therefore is to a process, which is one of the statutory categories of invention.
At step 2A Prong One: the limitation (a) recites “calculating the terminal energy of direct-drive wind turbine generator with the established terminal energy model of direct-drive wind turbine generator.”  As is evident from the background, the claimed calculation is a mathematical calculation of the terminal energy of direct-drive wind turbine generator, using a  the established terminal energy model of direct-drive wind turbine generator.  The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, limitation (b) recites a concept that falls into the “mathematical concept” group of abstract ideas. This limitation also falls into the “mental process” group of abstract ideas, because the recited mathematical calculation is simple enough that it can be practically performed in the human mind.
The limitations (b) recite “obtaining energy negative gradient of direct-drive wind turbine generator according to the calculated terminal energy of direct-drive wind turbine generator, and assessing system stability level according to the value of the energy negative gradient; and based on the influence of critical parameters of stable operation points of direct-drive wind turbine generator, PLL and transmission lines on the energy negative gradient, obtaining the adjustment law of critical parameters affecting the stability of the system.”  
The limitations obtaining energy negative obtaining energy negative gradient of direct-drive wind turbine generator according to the calculated terminal energy of direct-drive wind turbine generator, and assessing system stability level according to the value of the energy negative gradient, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “obtaining” and “assessing”  in the context of this claim encompasses an operator to perform a table lookup of an energy negative value based on the calculated terminal energy and determine whether the system is stable according to the lookup value.  
The limitation (c) recites “based on the influence of critical parameters of stable operation points of direct-drive wind turbine generator, PLL and transmission lines on the energy negative gradient, obtaining the adjustment law of critical parameters affecting the stability of the system”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “obtaining”  in the context of this claim encompasses an scientist and/or engineer to  determine an adjustment law/formula, based on the critical parameters of stable operation points, to affect the stability of the system.  Thus, limitations (b) and (c) can be practically performed in the human mind, and so it also falls into the “mental process” group of abstract ideas.
Step 2A Prong Two:  Besides the abstract ideas, the claim recites the additional step of “measuring the variation of voltage, current, active power and PLL (Phase Locked Loop) angle at the terminal of direct-drive wind turbine generator in one oscillation period.”  This additional element represents mere data gathering (obtaining variation of voltage, current, active power and PLL (Phase Locked Loop) angle) which is a form of insignificant extra-solution activity.
Step 2B:  As noted previously, the claim as a whole merely describes the concept of obtaining data, calculating to formulate an adjustment law affecting the stability of a system.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
Regarding claim 7, 
At step 1, the claim(s) recite(s) a stability evaluation system of direct-drive wind turbine generator comprising a combine nation of concrete devices (a PMU, a first processor, a second processor, a third processor and result output terminal), and therefore is a machine, which is a statutory category of invention.
At step 2A Prong One: the limitations recite “calculate the terminal energy of direct-drive wind turbine generator”.   As is evident from the background, the claimed calculation is a mathematical calculation of the terminal energy of direct-drive wind turbine generator, using a  the established terminal energy model of direct-drive wind turbine generator.  The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, limitation (b) recites a concept that falls into the “mathematical concept” group of abstract ideas. This limitation also falls into the “mental process” group of abstract ideas, because the recited mathematical calculation is simple enough that it can be practically performed in the human mind.
The limitations recite “assess the stability level of direct-drive wind turbine generator according to the value of energy negative gradient”, “analyze the influence patterns of stable operation points, PLL and transmission lines parameters on the energy negative gradient”, and “propose the adjustment law of critical parameters to improve the stability of the system.”  These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the user of pen and paper but for the recitation of generic computer components.  That is, not thing in the claim element precludes the step from practically being performed in the mind.  For example, “assess”, “analyze”, and “propose” in the context of this claim encompasses an scientist and/or engineer performing a lookup data for stability level, analyze critical operation points, and propose solution to affect the system stability.  
Step 2A Prong Two: Besides the abstract idea, the claim recites the additional element of a PMU is used to collect variation of voltage, current, active power and PLL (Phase Locked Loop) angle at the terminal of direct-drive wind turbine generator.  This additional element represents mere data gathering (collect variation of voltage, current, active power and PLL (Phase Locked Loop) angle) that is necessary for use of the recited judicial exception (the values are used in the calculation a mathematical concept) and is recited at a high level of generality. Limitation (a) in the claim is thus insignificant extra-solution activity (see MPEP 2106.05(g)).  Similarly, the result output terminal is used to output the stability level of the system and adjustment law of the critical parameters affecting system stability limitation represent extra-solution activity because it is a mere nominal or tangential addition to the claims, amounting to mere data output (see MPEP 2106.05(g)).  Event when viewed in combination, the additional elements in this claim do not more than automate the mental processes that the engineer used to perform (e.g., the mental obtaining data, calculation, analyzing determine solution for wind turbine), using the computer components as a tool.
Step 2B:  The claim as a whole does not amounts to significantly more than the recited exception.  The claim has two additional elements.  The first is the first, second, third processor, which is configured to perform limitation discussed in step 2A Prong One.  The processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.  The second additional element is limitation discussed in step 2A Prong Two, which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant.  Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.
Regarding independent claim 11, it is directed to instructions to implement the system and method of claim 1 and 7.  Therefore, the claim is not eligible for the same reason as provided in claim 1 and 7.  
Claims 2-6, depend from claim 1, are merely directed to further perform data gathering and calculation.   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.   
Claims 8-10, depend from claim 7, are merely directed to further perform data gathering and calculation.   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.   

Allowable Subject Matter
Claim(s) 1-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office Action.  
The following is an examiner’s statement of reasons for allowance: 
WO 2017/174085 to Gupta et al. teach a method of controlling a wind turbine generator comprising an electrical generator and a power converter, the power converter being configured to process electrical power produced by the electrical generator to supply output power to an electrical grid through a transmission line. The method comprises determining a transmission line impedance value, calculating a reactive power reference based on the transmission line impedance value and an active power reference, and controlling the wind turbine generator to adjust the output power based on the calculated reactive power reference.  By calculating a reactive power reference based on the transmission line impedance, variations in the grid impedance can be accounted for, thereby providing steady state energy transfer. This is of particular benefit in weak grid conditions in which changes in grid impedance can cause instability. It is noted that the transmission line impedance is calculated as seen from the wind turbine generator, and so accounts for the impedance of the grid itself.
US Pub. No. 2017/0130699 to Achilles et al. teach a system and method for stabilizing disconnection of one or more wind turbines in a wind farm connected to a power grid during one or more grid contingency events. The method includes determining, via one or more processors, a phase-locked loop error signal for each of the wind turbines based on sensor signals from the plurality of wind turbines. The method also includes comparing the phase-locked loop error signal of each wind turbine to at least one predetermined threshold for a predetermined time period. If the phase-locked loop error signal for one or more of the wind turbines comprises a positive value that exceeds the predetermined threshold for the predetermined time period, then the method includes generating a trip signal for the one or more of the wind turbines based on the phase-locked loop error signal, the positive value being indicative of system instability, wherein the trip signal is configured to disconnect the one or more wind turbines from the power grid.
US Pub. No. 2009/0230980 to Williams teaches a method is provided for measuring D-Q impedance of a component of a polyphase power grid connected to a grid node, and evaluating the margin of stability at a node using Nyquist diagrams generated from the measured D-Q impedance data. A generator, coupled to the polyphase power grid, is controlled to induce suppressed-carrier stimulus current into the grid node. Circuitry measures response signals of suppressed-carrier form existing within a bus voltage at the grid node and a branch current of the component being measured. The method includes measuring complex voltage components of the response signals contained in the bus voltage and complex current components of the response signals contained in the branch current to form simultaneous equations that are resolved to determine the D-Q impedance parameters Zqq, Zqd, Zdq and Zdd of the measured component.

Claims 1-11 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claim(s).  Specifically, the prior art of record does not teach or suggest either individually or in combination the system and a method comprising the steps of “calculate the terminal energy of direct-drive wind turbine generator”, “assess the stability level of direct-drive wind turbine generator according to the value of energy negative gradient”, and “analyze the influence patterns of stable operation points, PLL and transmission lines parameters on the energy negative gradient and propose the adjustment law of critical parameters to improve the stability of the system”.
When taken in context the claim(s) as a whole was/were not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115